Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 1 of 14 Page ID #:654



    1
    2
    3
    4
    5
    6
    7
    8
                             UNITED STATES DISTRICT COURT
    9
                           CENTRAL DISTRICT OF CALIFORNIA
   10
   11
        DERRICK MUNZEL WRIGHT, JR.,               )   Case No.: CV19-4227-JLS (GJS)
   12                                             )
                     Plaintiff,                   )   ORDER RE: MOTION FOR
   13                                             )   PROTECTIVE ORDER AS
              vs.                                 )   ORDERED BY THE COURT
   14                                             )
        OMAR COVARRUBIAS,                         )
   15                                             )
                     Defendant.                   )
   16                                             )

   17
        1.    A. PURPOSES AND LIMITATIONS
   18
              Discovery in this action is likely to involve production of confidential,
   19
        proprietary or private information for which special protection from public
   20
        disclosure and from use for any purpose other than prosecuting this litigation may
   21
        be warranted. Accordingly, the following Protective Order applies to certain
   22
        information disclosed during the course of this litigation. The parties acknowledge
   23
        that this Order does not confer blanket protections on all disclosures or responses
   24
        to discovery and that the protection it affords from public disclosure and use
   25
        extends only to the limited information or items that are entitled to confidential
   26
        treatment under the applicable legal principles.
   27
              B. GOOD CAUSE STATEMENT
   28
              GOOD CAUSE exists to enter the proposed protective order to balance
Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 2 of 14 Page ID #:655



    1
        defendant’s concerns that the documents consist of police reports and private
    2
        information related to parties to this litigation and other individuals who are not
    3
        parties to this litigation, that defendant believes need special protection from
    4
        public disclosure, against plaintiff’s right to discovery in this litigation. The
    5
        defendant is particularly concerned, given the fact that the plaintiff is pro se and
    6
        incarcerated.
    7
               C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
    8
        SEAL
    9
                As set forth in Section 12.3, below, that this Protective Order does not
   10
        entitle the parties to file confidential information under seal; Local Civil Rule 79-5
   11
        sets forth the procedures that must be followed and the standards that will be
   12
        applied when a party seeks permission from the court to file material under seal.
   13
               There is a strong presumption that the public has a right of access to judicial
   14
        proceedings and records in civil cases. In connection with non-dispositive
   15
        motions, good cause must be shown to support a filing under seal. See Kamakana
   16
        v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
   17
        Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
   18
        Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
   19
        protective orders require good cause showing), and a specific showing of good
   20
        cause or compelling reasons with proper evidentiary support and legal justification,
   21
        must be made with respect to Protected Material that a party seeks to file under
   22
        seal. The parties’ mere designation of Disclosure or Discovery Material as
   23
        CONFIDENTIAL does not—without the submission of competent evidence by
   24
        declaration, establishing that the material sought to be filed under seal qualifies as
   25
        confidential, privileged, or otherwise protectable—constitute good cause.
   26
               Further, if a party requests sealing related to a dispositive motion or trial,
   27
        then compelling reasons, not only good cause, for the sealing must be shown, and
   28
        the relief sought shall be narrowly tailored to serve the specific interest to be
        protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 3 of 14 Page ID #:656



    1
        2010). For each item or type of information, document, or thing sought to be filed
    2
        or introduced under seal in connection with a dispositive motion or trial, the party
    3
        seeking protection must articulate compelling reasons, supported by specific facts
    4
        and legal justification, for the requested sealing order. Again, competent evidence
    5
        supporting the application to file documents under seal must be provided by
    6
        declaration.
    7
               Any document that is not confidential, privileged, or otherwise protectable
    8
        in its entirety will not be filed under seal if the confidential portions can be
    9
        redacted. If documents can be redacted, then a redacted version for public
   10
        viewing, omitting only the confidential, privileged, or otherwise protectable
   11
        portions of the document, shall be filed. Any application that seeks to file
   12
        documents under seal in their entirety should include an explanation of why
   13
        redaction is not feasible.
   14
        2.     DEFINITIONS
   15
               2.1     Action: this pending federal lawsuit.
   16
               2.2     Challenging Party: a Party or Non-Party that challenges the
   17
        designation of information or items under this Order.
   18
               2.3     “CONFIDENTIAL” Information or Items: information (regardless of
   19
        how it is generated, stored, or maintained) or tangible things that qualify for
   20
        protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   21
        the Good Cause Statement.
   22
               2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
   23
        their support staff).
   24
               2.5     Designating Party: a Party or Non-Party that designates information
   25
        or items that it produces in disclosures or in responses to discovery as
   26
        “CONFIDENTIAL.”
   27
               2.6     Disclosure or Discovery Material: all items or information, regardless
   28
        of the medium or manner in which it is generated, stored, or maintained (including,
Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 4 of 14 Page ID #:657



    1
        among other things, testimony, transcripts, and tangible things), that are produced
    2
        or generated in disclosures or responses to discovery in this matter.
    3
              2.7    Expert: a person with specialized knowledge or experience in a
    4
        matter pertinent to the litigation who has been retained by a Party or its counsel to
    5
        serve as an expert witness or as a consultant in this Action.
    6
              2.8    House Counsel: attorneys who are employees of a party to this
    7
        Action. House Counsel does not include Outside Counsel of Record or any other
    8
        outside counsel.
    9
              2.9    Non-Party: any natural person, partnership, corporation, association
   10
        or other legal entity not named as a Party to this action.
   11
              2.10 Outside Counsel of Record: attorneys who are not employees of a
   12
        party to this Action but are retained to represent or advise a party to this Action
   13
        and have appeared in this Action on behalf of that party or are affiliated with a law
   14
        firm that has appeared on behalf of that party, and includes support staff.
   15
              2.11 Party: any party to this Action, including all of its officers, directors,
   16
        employees, consultants, retained experts, and Outside Counsel of Record (and their
   17
        support staffs).
   18
              2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   19
        Discovery Material in this Action.
   20
              2.13 Professional Vendors: persons or entities that provide litigation
   21
        support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   22
        demonstrations, and organizing, storing, or retrieving data in any form or medium)
   23
        and their employees and subcontractors.
   24
              2.14 Protected Material: any Disclosure or Discovery Material that is
   25
        designated as “CONFIDENTIAL.”
   26
              2.15 Receiving Party: a Party that receives Disclosure or Discovery
   27
        Material from a Producing Party.
   28
        3.    SCOPE
Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 5 of 14 Page ID #:658



    1
              The protections conferred by this Order cover not only Protected Material
    2
        (as defined above), but also (1) any information copied or extracted from Protected
    3
        Material; (2) all copies, excerpts, summaries, or compilations of Protected
    4
        Material; and (3) any testimony, conversations, or presentations by Parties or their
    5
        Counsel that might reveal Protected Material.
    6
              Any use of Protected Material at trial shall be governed by the orders of the
    7
        trial judge. This Order does not govern the use of Protected Material at trial.
    8
        4.    DURATION
    9
              At the conclusion of this litigation, parties in receipt of the
   10
        “CONFIDENTIAL” Information or Items shall return all “CONFIDENTIAL”
   11
        Information or Items to the Disclosing party. Additionally, within thirty (30)
   12
        calendar days after the conclusion of this case, the Receiving Parties, or their
   13
        counsel, shall send a signed declaration stating that all “CONFIDENTIAL”
   14
        Information or Items received pursuant to this Protective Order have been
   15
        returned.
   16
        5.    DESIGNATING PROTECTED MATERIAL
   17
              5.1    Exercise of Restraint and Care in Designating Material for Protection.
   18
        Each Party or Non-Party that designates information or items for protection under
   19
        this Order must take care to limit any such designation to specific material that
   20
        qualifies under the appropriate standards. The Designating Party must designate
   21
        for protection only those parts of material, documents, items or oral or written
   22
        communications that qualify so that other portions of the material, documents,
   23
        items or communications for which protection is not warranted are not swept
   24
        unjustifiably within the ambit of this Order.
   25
              Mass, indiscriminate or routinized designations are prohibited. Designations
   26
        that are shown to be clearly unjustified or that have been made for an improper
   27
        purpose (e.g., to unnecessarily encumber the case development process or to
   28
        impose unnecessary expenses and burdens on other parties) may expose the
        Designating Party to sanctions.
Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 6 of 14 Page ID #:659



    1
              If it comes to a Designating Party’s attention that information or items that it
    2
        designated for protection do not qualify for protection, that Designating Party must
    3
        promptly notify all other Parties that it is withdrawing the inapplicable designation.
    4
              5.2      Manner and Timing of Designations. Except as otherwise provided in
    5
        this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    6
        stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    7
        under this Order must be clearly so designated before the material is disclosed or
    8
        produced.
    9
              Designation in conformity with this Order requires:
   10
                    (a) for information in documentary form (e.g., paper or electronic
   11
        documents, but excluding transcripts of depositions or other pretrial or trial
   12
        proceedings), that the Producing Party affix at a minimum, the legend
   13
        “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   14
        contains protected material. If only a portion of the material on a page qualifies for
   15
        protection, the Producing Party also must clearly identify the protected portion(s)
   16
        (e.g., by making appropriate markings in the margins).
   17
              A Party or Non-Party that makes original documents available for inspection
   18
        need not designate them for protection until after the inspecting Party has indicated
   19
        which documents it would like copied and produced. During the inspection and
   20
        before the designation, all of the material made available for inspection shall be
   21
        deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   22
        documents it wants copied and produced, the Producing Party must determine
   23
        which documents, or portions thereof, qualify for protection under this Order.
   24
        Then, before producing the specified documents, the Producing Party must affix
   25
        the “CONFIDENTIAL legend” to each page that contains Protected Material. If
   26
        only a portion of the material on a page qualifies for protection, the Producing
   27
        Party also must clearly identify the protected portion(s) (e.g., by making
   28
        appropriate markings in the margins).
Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 7 of 14 Page ID #:660



    1
                    (b) for testimony given in depositions that the Designating Party
    2
        identifies the Disclosure or Discovery Material on the record, before the close of
    3
        the deposition all protected testimony.
    4
                    (c) for information produced in some form other than documentary and
    5
        for any other tangible items, that the Producing Party affix in a prominent place on
    6
        the exterior of the container or containers in which the information is stored the
    7
        legend “CONFIDENTIAL.” If only a portion or portions of the information
    8
        warrants protection, the Producing Party, to the extent practicable, shall identify
    9
        the protected portion(s).
   10
              5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
   11
        failure to designate qualified information or items does not, standing alone, waive
   12
        the Designating Party’s right to secure protection under this Order for such
   13
        material. Upon timely correction of a designation, the Receiving Party must make
   14
        reasonable efforts to assure that the material is treated in accordance with the
   15
        provisions of this Order.
   16
        6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   17
              6.1      Timing of Challenges. Any Party or Non-Party may challenge a
   18
        designation of confidentiality at any time that is consistent with the Court’s
   19
        Scheduling Order.
   20
              6.2      Meet and Confer. The Challenging Party shall initiate the dispute
   21
        resolution process under Local Rule 37.1 et seq.
   22
              6.3      The burden of persuasion in any such challenge proceeding shall be
   23
        on the Designating Party. Frivolous challenges, and those made for an improper
   24
        purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   25
        parties) may expose the Challenging Party to sanctions. Unless the Designating
   26
        Party has waived or withdrawn the confidentiality designation, all parties shall
   27
        continue to afford the material in question the level of protection to which it is
   28
        entitled under the Producing Party’s designation until the Court rules on the
        challenge.
Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 8 of 14 Page ID #:661



    1
        7.    ACCESS TO AND USE OF PROTECTED MATERIAL
    2
              7.1      Basic Principles. A Receiving Party may use Protected Material that
    3
        is disclosed or produced by another Party or by a Non-Party in connection with
    4
        this Action only for prosecuting, defending, or attempting to settle this Action.
    5
        Such Protected Material may be disclosed only to the categories of persons and
    6
        under the conditions described in this Order. When the Action has been
    7
        terminated, a Receiving Party must comply with the provisions of section 13 below
    8
        (FINAL DISPOSITION).
    9
              Protected Material must be stored and maintained by a Receiving Party at a
   10
        location and in a secure manner that ensures that access is limited to the persons
   11
        authorized under this Order.
   12
              7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   13
        otherwise ordered by the court or permitted in writing by the Designating Party, a
   14
        Receiving Party may disclose any information or item designated
   15
        “CONFIDENTIAL” only to:
   16
                    (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   17
        well as employees of said Outside Counsel of Record to whom it is reasonably
   18
        necessary to disclose the information for this Action;
   19
                    (b) the officers, directors, and employees (including House Counsel) of
   20
        the Receiving Party to whom disclosure is reasonably necessary for this Action;
   21
                    (c) Experts (as defined in this Order) of the Receiving Party to whom
   22
        disclosure is reasonably necessary for this Action and who have signed the
   23
        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   24
                    (d) the court and its personnel;
   25
                    (e) court reporters and their staff;
   26
                    (f) professional jury or trial consultants, mock jurors, and Professional
   27
        Vendors to whom disclosure is reasonably necessary for this Action and who have
   28
        signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 9 of 14 Page ID #:662



    1
                  (g) the author or recipient of a document containing the information or a
    2
        custodian or other person who otherwise possessed or knew the information;
    3
                  (h) during their depositions, witnesses, and attorneys for witnesses, in
    4
        the Action to whom disclosure is reasonably necessary provided: (1) the deposing
    5
        party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
    6
        they will not be permitted to keep any confidential information unless they sign the
    7
        “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    8
        agreed by the Designating Party or ordered by the court. Pages of transcribed
    9
        deposition testimony or exhibits to depositions that reveal Protected Material may
   10
        be separately bound by the court reporter and may not be disclosed to anyone
   11
        except as permitted under this Stipulated Protective Order; and
   12
                  (i) any mediator or settlement officer, and their supporting personnel,
   13
        mutually agreed upon by any of the parties engaged in settlement discussions.
   14
        8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   15
             IN OTHER LITIGATION
   16
              If a Party is served with a subpoena or a court order issued in other litigation
   17
        that compels disclosure of any information or items designated in this Action as
   18
        “CONFIDENTIAL,” that Party must:
   19
                  (a) promptly notify in writing the Designating Party. Such notification
   20
        shall include a copy of the subpoena or court order;
   21
                  (b) promptly notify in writing the party who caused the subpoena or
   22
        order to issue in the other litigation that some or all of the material covered by the
   23
        subpoena or order is subject to this Protective Order. Such notification shall
   24
        include a copy of this Stipulated Protective Order; and
   25
                  (c) cooperate with respect to all reasonable procedures sought to be
   26
        pursued by the Designating Party whose Protected Material may be affected.
   27
              If the Designating Party timely seeks a protective order, the Party served
   28
        with the subpoena or court order shall not produce any information designated in
        this action as “CONFIDENTIAL” before a determination by the court from which
Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 10 of 14 Page ID #:663



    1
         the subpoena or order issued, unless the Party has obtained the Designating Party’s
     2
         permission. The Designating Party shall bear the burden and expense of seeking
     3
         protection in that court of its confidential material and nothing in these provisions
     4
         should be construed as authorizing or encouraging a Receiving Party in this Action
     5
         to disobey a lawful directive from another court.
     6
         9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
     7
               PRODUCED IN THIS LITIGATION
     8
                   (a) The terms of this Order are applicable to information produced by a
     9
         Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
    10
         produced by Non-Parties in connection with this litigation is protected by the
    11
         remedies and relief provided by this Order. Nothing in these provisions should be
    12
         construed as prohibiting a Non-Party from seeking additional protections.
    13
                   (b) In the event that a Party is required, by a valid discovery request, to
    14
         produce a Non-Party’s confidential information in its possession, and the Party is
    15
         subject to an agreement with the Non-Party not to produce the Non-Party’s
    16
         confidential information, then the Party shall:
    17
                      (1) promptly notify in writing the Requesting Party and the Non-
    18
         Party that some or all of the information requested is subject to a confidentiality
    19
         agreement with a Non-Party;
    20
                      (2) promptly provide the Non-Party with a copy of the Stipulated
    21
         Protective Order in this Action, the relevant discovery request(s), and a reasonably
    22
         specific description of the information requested; and
    23
                      (3) make the information requested available for inspection by the
    24
         Non-Party, if requested.
    25
                   (c) If the Non-Party fails to seek a protective order from this court within
    26
         14 days of receiving the notice and accompanying information, the Receiving
    27
         Party may produce the Non-Party’s confidential information responsive to the
    28
         discovery request. If the Non-Party timely seeks a protective order, the Receiving
         Party shall not produce any information in its possession or control that is subject
Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 11 of 14 Page ID #:664



    1
         to the confidentiality agreement with the Non-Party before a determination by the
     2
         court. Absent a court order to the contrary, the Non-Party shall bear the burden
     3
         and expense of seeking protection in this court of its Protected Material.
     4
         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
     5
               If a Receiving Party learns that, by inadvertence or otherwise, it has
     6
         disclosed Protected Material to any person or in any circumstance not authorized
     7
         under this Stipulated Protective Order, the Receiving Party must immediately (a)
     8
         notify in writing the Designating Party of the unauthorized disclosures, (b) use its
     9
         best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
    10
         the person or persons to whom unauthorized disclosures were made of all the terms
    11
         of this Order, and (d) request such person or persons to execute the
    12
         “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
    13
         A.
    14
         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    15
               PROTECTED MATERIAL
    16
               When a Producing Party gives notice to Receiving Parties that certain
    17
         inadvertently produced material is subject to a claim of privilege or other
    18
         protection, the obligations of the Receiving Parties are those set forth in Federal
    19
         Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    20
         whatever procedure may be established in an e-discovery order that provides for
    21
         production without prior privilege review. Pursuant to Federal Rule of Evidence
    22
         502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    23
         of a communication or information covered by the attorney-client privilege or
    24
         work product protection, the parties may incorporate their agreement in the
    25
         stipulated protective order submitted to the court.
    26
         12.   MISCELLANEOUS
    27
               12.1 Right to Further Relief. Nothing in this Order abridges the right of
    28
         any person to seek its modification by the Court in the future.
Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 12 of 14 Page ID #:665



    1
               12.2 Right to Assert Other Objections. No Party waives any right it
     2
         otherwise would have to object to disclosing or producing any information or item
     3
         on any ground not addressed in this Stipulated Protective Order. Similarly, no
     4
         Party waives any right to object on any ground to use in evidence of any of the
     5
         material covered by this Protective Order.
     6
               12.3 Filing Protected Material. A Party that seeks to file under seal any
     7
         Protected Material must comply with Local Civil Rule 79-5. Protected Material
     8
         may only be filed under seal pursuant to a court order authorizing the sealing of the
     9
         specific Protected Material at issue. If a Party’s request to file Protected Material
    10
         under seal is denied by the court, then the Receiving Party may file the information
    11
         in the public record unless otherwise instructed by the court.
    12
         13.   FINAL DISPOSITION
    13
               After the final disposition of this Action, as defined in paragraph 4, within
    14
         60 days of a written request by the Designating Party, each Receiving Party must
    15
         return all Protected Material to the Producing Party or destroy such material. As
    16
         used in this subdivision, “all Protected Material” includes all copies, abstracts,
    17
         compilations, summaries, and any other format reproducing or capturing any of the
    18
         Protected Material. Whether the Protected Material is returned or destroyed, the
    19
         Receiving Party must submit a written certification to the Producing Party (and, if
    20
         not the same person or entity, to the Designating Party) by the 60 day deadline that
    21
         (1) identifies (by category, where appropriate) all the Protected Material that was
    22
         returned or destroyed and (2) affirms that the Receiving Party has not retained any
    23
         copies, abstracts, compilations, summaries or any other format reproducing or
    24
         capturing any of the Protected Material. Notwithstanding this provision, Counsel
    25
         are entitled to retain an archival copy of all pleadings, motion papers, trial,
    26
         deposition, and hearing transcripts, legal memoranda, correspondence, deposition
    27
         and trial exhibits, expert reports, attorney work product, and consultant and expert
    28
         work product, even if such materials contain Protected Material. Any such
Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 13 of 14 Page ID #:666



    1
         archival copies that contain or constitute Protected Material remain subject to this
     2
         Protective Order as set forth in Section 4 (DURATION).
     3
         14.   VIOLATION
     4
               Any violation of this Order may be punished by appropriate measures
     5
         including, without limitation, contempt proceedings and/or monetary sanctions.
     6

     7
               FOR GOOD CAUSE SHOWN, IT IS ORDERED.
     8

     9
         DATED: January 19, 2021
    10
                                                ___________________________________
    11
                                                GAIL J. STANDISH
    12                                          UNITED STATES MAGISTRATE JUDGE
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
Case 2:19-cv-04227-JLS-GJS Document 52 Filed 01/19/21 Page 14 of 14 Page ID #:667



    1
                                              EXHIBIT A
     2
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3

     4
         I, _____________________________ [print or type full name], of
     5
         _________________ [print or type full address], declare under penalty of perjury
     6
         that I have read in its entirety and understand the Stipulated Protective Order that
     7
         was issued by the United States District Court for the Central District of California
     8
         on [date] in the case of ___________ [insert formal name of the case and the
     9
         number and initials assigned to it by the court]. I agree to comply with and to
    10
         be bound by all the terms of this Stipulated Protective Order and I understand and
    11
         acknowledge that failure to so comply could expose me to sanctions and
    12
         punishment in the nature of contempt. I solemnly promise that I will not disclose
    13
         in any manner any information or item that is subject to this Stipulated Protective
    14
         Order to any person or entity except in strict compliance with the provisions of this
    15
         Order.
    16
         I further agree to submit to the jurisdiction of the United States District Court for
    17
         the Central District of California for enforcing the terms of this Stipulated
    18
         Protective Order, even if such enforcement proceedings occur after termination of
    19
         this action. I hereby appoint __________________________ [print or type full
    20
         name] of _______________________________________ [print or type full
    21
         address and telephone number] as my California agent for service of process in
    22
         connection with this action or any proceedings related to enforcement of this
    23
         Stipulated Protective Order.
    24
         Date: ______________________________________
    25
         City and State where sworn and signed: _________________________________
    26
         Printed name: _______________________________
    27
         Signature: __________________________________
    28
